—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered July 23, 1997, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions on appeal, the hearing court properly determined that the police had reasonable suspicion to stop and detain him pending a prompt showup identification (see, CPL 140.50 [1]; People v Martinez, 80 NY2d 444; People v Duuvon, 77 NY2d 541). Thus, suppression of his statements to law enforcement officials was properly denied.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Goldstein, Luciano and Schmidt, JJ., concur.